Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 1 of 9




            EXHIBIT 3
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 2 of 9



 1 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   600 W. Broadway, Suite 900
 3 San Diego, California 92101
   psyverson@bffb.com
 4 Telephone: (619) 798-4593

 5 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 6 ELAINE A. RYAN (Admitted Pro Hac Vice)
   CARRIE A. LALIBERTE (Admitted Pro Hac Vice)
 7 2325 E. Camelback Rd. Suite 300
   Phoenix, AZ 85016
 8 eryan@bffb.com
   claliberte@bffb.com
 9 Telephone: (602) 274-1100

10 Attorneys for Plaintiffs
   Additional Attorneys on Signature Page
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13
     WARREN GARDNER, et al.,                  Case No.: 3:19-cv-02561-WHO
14
                Plaintiffs,                  PLAINTIFFS’ FIRST SET OF REQUESTS
15                                           FOR ADMISSION
          v.
16

17 STARKIST CO., a Delaware Corporation,

18              Defendant.

19
20

21

22

23

24

25

26

27

28


                        PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 3 of 9



 1
            PROPOUNDING PARTY:                   Plaintiffs WARREN GARDNER, LORI MYERS,
 2
                                                 ANGELA COSGROVE, AUTUMN HESSONG,
 3
                                                 ROBERT MCQUADE, COLLEEN MCQUADE,
 4
                                                 JAMES BORRUSO, FIDEL JAMELO, JOCELYN
 5
                                                 JAMELO,        ANTHONY         LUCIANO,        LORI
 6
                                                 LUCIANO, ROBERT NUGENT, AVRAHAM
 7
                                                 ISAC ZELIG, KEN PETROVCIK, MEGAN
 8
                                                 KIIHNE,       KATHLEEN          MILLER,       TARA
 9
                                                 TROJANO, JASON PETRIN, AMY TAYLOR,
10
                                                 HEATHER MEYERS, AND RACHEL PEDRAZA
11

12          RESPONDING PARTY:                    Defendant STARKIST CO.

13
            SET NO.:                             ONE (1)
14
15          Pursuant to Federal Rules of Civil Procedure Rule 36, Plaintiffs Warren Gardner, Lori

16 Myers, Angela Cosgrove, Autumn Hessong, Robert McQuade, Colleen McQuade, James Borruso,

17 Fidel Jamelo, Jocelyn Jamelo, Anthony Luciano, Lori Luciano, Robert Nugent, Avraham Isac

18 Zelig, Ken Petrovcik, Megan Kiihne, Kathleen Miller, Tara Trojano, Jason Petrin, Amy Taylor,

19 Heather Meyers, and Rachel Pedraza hereby propound the following requests for admission to
20 Defendant StarKist Co., each of which is to be answered fully and separately, in writing, within

21 30 days of service of these requests for admission.

22
                                              DEFINITIONS
23
            1.     “And” and “or” are to be considered conjunctively and disjunctively. The singular
24
     form of a noun or pronoun includes the plural form and vice versa. “Or” is understood to include
25
     and encompass “and”.
26
            2.     “Any” is understood to encompass “all”. The word “all” also includes “each” and
27
     vice versa.
28

                                                   -1-
                            PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 4 of 9




 1          3.      “DPCIA” means the Dolphin Protection Consumer Information Act of 1990.
 2          4.      “EII Dolphin Safe Logo” means the logo shown at paragraph 20 of the SAC.
 3          5.      “FADs” means fish aggregating devices, or floating objects that are designed and
 4 strategically placed to attract pelagic fish.

 5          6.      “Label(s),” or “Labeling” means the Products’ packages and containers, any
 6 material displayed on the packages and containers, and any other promotion or promotional

 7 campaign materials that are displayed on, or come with, the Products.

 8          7.      “Longlines” means the method of fishing whereby many smaller branch lines with
 9 baited hooks are attached to a miles-long main line.

10          8.      “Product(s)” means all StarKist cans, pouches, or other packaged shelf-stable tuna
11 distributed for retail sale in the United States.

12          9.      “Relevant Time Period” means from May 13, 2015 to present.
13          10.     “Retailer(s)” means any and all business locations (whether physical or online) in
14 the United States in which any of the Products were sold to consumers or end-users, including,

15 but not limited to, Amazon.com.

16          11.      “SAC” means the Second Amended Class Action Complaint (D.E. 75).
17          12.     “StarKist,” “You,” “Your,” or “Manufacturer” means StarKist Co., its past and
18 present parents, subsidiaries, affiliates, predecessors, successors, employees, independent
19 contractors, officers, agents, vendors, accountants, and all other persons or entities acting on its

20 behalf or under its direct or indirect control including, without limitation, Dongwon Industries Co.

21 Ltd.

22          13.     “Sustainable” means responsibly sourced through socially and environmentally
23 responsible methods that respect the ocean and protect marine life.

24          14.     “Traditional FADs” means FADs that are not non-entangling FADs.
25                                                 INSTRUCTIONS
26          Unless otherwise stated, each Definition and Request herein is limited to the Relevant
27 Time Period. In accordance with Federal Rule of Civil Procedure 36(a)(4), for each Request, if

28
                                                       -2-
                            PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 5 of 9




 1 your answer is anything but an unqualified admission, “the answer must specifically deny it or

 2 state in detail why [you] cannot truthfully admit or deny it. A denial must fairly respond to the

 3 substance of the matter; and when good faith requires that [you] qualify an answer or deny only

 4 a part of a matter, the answer must specify the part admitted and qualify or deny the rest. [You]

 5 may assert lack of knowledge or information as a reason for failing to admit or deny only if [you

 6 state] that [you have] made reasonable inquiry and that the information [you] know or can readily

 7 obtain is insufficient to enable [you] to admit or deny.”

 8
                                    REQUESTS FOR ADMISSION
 9

10 REQUEST FOR ADMISSION NO. 1:                   Admit that all the Products sold in the United States
11 were continuously labeled with the EII Dolphin Safe Logo.

12

13 REQUEST FOR ADMISSION NO. 2:                  Admit that dolphins are harmed or killed in sourcing

14 tuna for Your Products.

15
     REQUEST FOR ADMISSION NO. 3:                Admit that You do not know how many dolphins are
16
     harmed or killed in sourcing tuna for Your Products.
17

18
     REQUEST FOR ADMISSION NO. 4:                 Admit that You have no information that consumers
19
     of Your Products do not believe that “Dolphin Safe” as used by You means that You do not use
20
     fishing methods known to kill and harm dolphins.
21

22
     REQUEST FOR ADMISSION NO. 5:                Admit that Longlines were used to capture some of
23
     the tuna in Your Products.
24

25 REQUEST FOR ADMISSION NO. 6:                   Admit that some of the tuna in Your Products is
26 supplied by purse seine fishing vessels using Traditional FADs.

27

28
                                                   -3-
                           PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 6 of 9




 1 REQUEST FOR ADMISSION NO. 7:                   Admit that Longlines and purse seine fishing vessels
 2 using Traditional FADs capture at least 80% of the tuna in your Products.

 3

 4 REQUEST FOR ADMISSION NO. 8:                   Admit that You have studied whether “Dolphin

 5 Safe” would be important to consumers of Your Products.

 6
     REQUEST FOR ADMISSION NO. 9:                 Admit that You have studied whether “Dolphin
 7
     Safe” would be important to Retailers of Your Products.
 8

 9
     REQUEST FOR ADMISSION NO. 10:                Admit that “Dolphin Safe” is an important factor for
10
     consumers of Your Products.
11

12
     REQUEST FOR ADMISSION NO. 11:                Admit that “Dolphin Safe” is an important factor for
13
     Retailers of Your Products.
14

15 REQUEST FOR ADMISSION NO. 12:                  Admit that You have studied whether the use of
16 Sustainable fishing practices in capturing the tuna in Your Products is important to consumers of

17 Your Products.

18
19 REQUEST FOR ADMISSION NO. 13:                  Admit that You have studied whether the use of

20 Sustainable fishing practices in capturing the tuna in Your Products is important to Retailers of

21 Your Products.

22
     REQUEST FOR ADMISSION NO. 14:                Admit that the use of Sustainable fishing practices
23
     in capturing the tuna in Your Products is important to consumers of Your Products.
24

25
     REQUEST FOR ADMISSION NO. 15:                Admit that the use of Sustainable fishing practices
26
     in capturing the tuna in Your Products is important to Retailers of Your Products.
27

28
                                                    -4-
                           PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 7 of 9




 1 REQUEST FOR ADMISSION NO. 16:                 Admit that FADs, regardless of design, attract
 2 dolphins.

 3

 4   REQUEST FOR ADMISSION NO. 17:               Admit that the price You charge for Your Products

 5 includes at least some of the costs to You of obtaining and maintaining authorization to use the

 6 EII Dolphin Safe logo on Your Products.

 7
     REQUEST FOR ADMISSION NO. 18:               Admit that the price You charge for Your Products
 8
     includes at least some of the cost to You of complying with the DPCIA.
 9

10
     REQUEST FOR ADMISSION NO. 19:               Admit that the FADs used to capture the tuna in Your
11
     Products indiscriminately capture or harm dolphins.
12

13
     REQUEST FOR ADMISSION NO. 20:               Admit that the Longlines used to capture the tuna in
14
     Your Products indiscriminately capture or harm dolphins.
15

16 Dated: August 13, 2020                BONNETT, FAIRBOURN, FRIEDMAN
                                          & BALINT, P.C.
17
                                          /s/Patricia N. Syverson
18                                       Patricia N. Syverson (203111)
                                         600 W. Broadway, Suite 900
19                                       San Diego, California 92101
                                         psyverson@bffb.com
20                                       Telephone: (619) 798-4593
21                                       BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
                                         Elaine A. Ryan (Pro Hac Vice)
22                                       Carrie A. Laliberte (Pro Hac Vice)
                                         2325 E. Camelback Rd., Suite 300
23                                       Phoenix, AZ 85016
                                         eryan@bffb.com
24                                       claliberte@bffb.com
                                         Telephone: (602) 274-1100
25
                                         GOLDMAN SCARLATO & PENNY P.C.
26                                       Brian D. Penny (Pro Hac Vice)
                                         penny@lawgsp.com
27                                       8 Tower Bridge, Suite 1025
28
                                                   -5-
                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 8 of 9



                                   161 Washington Street
 1                                 Conshohocken, Pennsylvania 19428
                                   Telephone: (484) 342-0700
 2
                                   ZAREMBA BROWN PLLC
 3                                 Brian M. Brown (Pro Hac Vice)
                                   bbrown@zarembabrown.com
 4                                 40 Wall Street, 52nd Floor
                                   New York, NY 10005
 5                                 Telephone: (212) 380-6700
 6                                 ROBBINS GELLER RUDMAN & DOWD LLP
                                   Stuart A. Davidson (Pro Hac Vice)
 7                                 Christopher C. Gold (Pro Hac Vice)
                                   Bradley M. Beall (Pro Hac Vice)
 8                                 Dorothy P. Antullis (Pro Hac Vice)
                                   sdavidson@rgrdlaw.com
 9                                 cgold@rgrdlaw.com
                                   bbeall@rgrdlaw.com
10                                 dantullis@rgrdlaw.com
                                   120 East Palmetto Park Road, Suite 500
11                                 Boca Raton, FL 33432
                                   Telephone: (561) 750-3000
12

13                                 Attorneys for Plaintiffs

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            -6-
                      PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
     Case 3:19-cv-02561-WHO Document 107-13 Filed 09/11/20 Page 9 of 9




 1                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on August 13, 2020, I served PLAINTIFFS’ FIRST SET OF
 3
     REQUESTS FOR ADMISSION by email and first class mail to:
 4

 5
                  PILLSBURY WINTHROP SHAW PITTMAN LLP
 6                ROXANE A. POLIDORA
                  roxane.polidora@pillsburylaw.com
 7                LEE BRAND
                  lee.brand@pillsburylaw.com
 8                Four Embarcadero Center, 22nd Floor
                  San Francisco, CA 94111-5998
 9

10                Attorneys for Defendant
                  STARKIST CO.
11

12         I declare under the penalty of perjury that the foregoing is true and correct. Executed

13 August 13, 2020 at San Diego, California.
14
                                        /s/ Patricia N. Syverson
15                                      Patricia N. Syverson
                                        Attorney for Plaintiffs
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 -7-
                         PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
